Title: To Thomas Jefferson from Ephraim Kirby, 18 March 1801
From: Kirby, Ephraim
To: Jefferson, Thomas



Sir
Litchfield Cont March 18th. 1801

I take the liberty to convey to you the enclosed Pamphlet.—It contains sentiments which I believe will meet your approbation. The author lives in my vicinity, and is an exception from the general character of the Connecticut Clergy.—In the great conflict of political opinion, he has suffered much for righteousness sake.
Permit me Sir, to mention, that if either the office of Post Master General, or Supervisor of the Revenue in Connecticut, should become vacant, I shall be willing to be considered a candidate for one or the other of them—If you know enough of my character, to confer  upon me either of those offices, I shall endeavour to prove that your confidence is not misplaced.
I am most respectfully Your Obedt. Servt

Ephraim Kirby

